United States Court of Appeals
                     For the First Circuit

Nos. 16-1507
     16-1527
     16-1596
     16-1984
     17-1660



                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

              VICTOR M. RODRÍGUEZ-TORRES, a/k/a Cuca;
           TARSIS GUILLERMO SÁNCHEZ-MORA, a/k/a Guillo;
            REINALDO RODRÍGUEZ-MARTÍNEZ, a/k/a Pitbull;
          PEDRO VIGIO-APONTE, a/k/a Pedrito and He Man;
       CARLOS M. GUERRERO-CASTRO, a/k/a Carlitos el Negro,

                     Defendants, Appellants.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]



                             Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.




     Lydia Lizarríbar-Masini for appellant Víctor M. Rodríguez-
Torres.
     Theodore M. Lothstein, with whom Lothstein Guerriero, PLLC,
was on brief, for appellant Tarsis Guillermo Sánchez-Mora.
     Vivian Shevitz for appellant Reinaldo Rodríguez-Martínez.
     Jamesa J. Drake, with whom Drake Law, LLC was on brief, for
appellant Pedro Vigio-Aponte.
     Raúl S. Mariani-Franco on brief for appellant Carlos M.
Guerrero-Castro.
     Stratton C. Strand, Attorney, Criminal Division, Appellate
Section, U.S. Department of Justice, with whom Brian A.
Benczkowski, Assistant Attorney General, and Matthew S. Miner,
Deputy Assistant Attorney General, Rosa Emilia Rodríguez-Vélez,
United States Attorney, Alberto R. López-Rocafort, Assistant
United States Attorney, and Victor O. Acevedo-Hernández, Assistant
United States Attorney, were on brief, for appellee.




                       September 18, 2019
            THOMPSON, Circuit Judge.

                                   PREFACE

            La Rompe ONU (just "La Rompe" from now on) was one of

the largest and most violent of Puerto Rico's street gangs.

Another was La ONU.         Deadly rivals, each wreaked much havoc on

Puerto Rico through serial drug sales, violent robberies and

carjackings, and ghastly killing sprees.

            After law enforcement took La Rompe down, La Rompe

members     Rodríguez-Torres,       Sánchez-Mora,     Rodríguez-Martínez,

Vigio-Aponte, and Guerrero-Castro (their full names and aliases

appear above) found themselves indicted, then convicted, and then

serving serious prison time for committing some or all of the

following crimes: conspiracy to violate RICO (short for "Racketeer

Influenced       and   Corrupt   Organizations   Act"),   see   18   U.S.C.

§ 1962(d); conspiracy to possess and distribute narcotics, see 21

U.S.C. §§ 846, 860(a); use and carry of a firearm in relation to

a drug-trafficking crime, see 18 U.S.C. § 924(c)(1)(A); and drive-

by shooting, see 18 U.S.C. §§ 36(b)(2)(A), 2 (aiding and abetting)

— to list only a few.            The testimony of several cooperating

witnesses    —    Luis   Yanyoré-Pizarro,    Oscar   Calviño-Ramos,    Luis

Delgado-Pabón, and Oscar Calviño-Acevedo (persons indicted with

our defendants, but who later pled guilty) — helped seal their

fate.

                                    - 3 -
          Collectively, our defendants' appeals (now consolidated)

raise a battery of issues concerning the sufficiency of the

evidence for the RICO-conspiracy, drug-conspiracy, and firearms

convictions; the admission of out-of-court statements about a

murder-by-choking incident; the correctness of the RICO-conspiracy

jury instructions; and the reasonableness of two of the sentences.1

We address these subjects in that order, filling in the details

(like which defendant makes which claims) as we move along.2   But

for anyone wishing to know our ending up front, when all is said

and done we affirm.



     1 Rodríguez-Martínez also argues that his trial attorney
rendered ineffective assistance by failing to object to certain
jury instructions and to any aspect of the sentencing. He debuts
the argument here, however.     And the record is not suitably
developed for deciding that issue now. So we dismiss this claim,
without prejudice to his raising it (if he wishes) in a timely
postconviction-relief petition under 28 U.S.C. § 2255. See, e.g.,
United States v. Tkhilaishvili, 926 F.3d 1, 20 (1st Cir. 2019).
     2 We do have a small speed bump to clear first, however.
Rodríguez-Torres, Sánchez-Mora, and Vigio-Aponte try to join some
of their coappellants' arguments. There is a mechanism for doing
this, see Fed. R. App. P. 28(i), though appellants must "connect
the arguments" they wish to "adopt[] with the specific facts
pertaining to [them]," see United States v. Bennett, 75 F.3d 40,
49 (1st Cir. 1996) — i.e., they must show "that the arguments"
really are "transferable" from their coappellants' case to theirs,
see United States v. Ramírez-Rivera, 800 F.3d 1, 11 n.1 (1st Cir.
2015) (quotation marks omitted). We question whether Rodríguez-
Torres and Sánchez-Mora did enough to satisfy this standard. But
because the arguments are not difference-makers, "we will assume"
(without holding) "that each appellant effectively joined in the
issues that relate to his situation." United States v. Rivera-
Carrasquillo, 933 F.3d 33, 39 n.5 (1st Cir. 2019).
                              - 4 -
                            SUFFICIENCY CLAIMS

                                 Overview

            Rodríguez-Torres, Rodríguez-Martínez, Guerrero-Castro,

and Sánchez-Mora (but not Vigio-Aponte) claim that the prosecution

submitted    insufficient     evidence    to   sustain   some   of   their

convictions:

     Rodríguez-Torres challenges his RICO- and drug-conspiracy
      convictions, plus his firearm conviction;

     Rodríguez-Martínez contests his RICO- and drug-conspiracy
      convictions;

     Guerrero-Castro questions his RICO-conspiracy and firearm
      convictions; and

     Sánchez-Mora (by adopting his codefendants' arguments that
      apply to his situation) disputes his RICO- and drug-
      conspiracy convictions.

And so they fault the judge for denying their motions for judgments

of acquittal.    We will turn to the specifics of their arguments

and the government's counterarguments in a minute.          But like the

government, we find none of their claims persuasive.

                                 Analysis

                            Standard of Review

            We assess preserved sufficiency claims de novo (with

fresh eyes, in plain English), reviewing the evidence, and making

all inferences and credibility choices, in the government's favor

— reversing only if the defendant shows that no rational factfinder


                                  - 5 -
could have found him guilty.        See, e.g., Ramírez-Rivera, 800 F.3d

at 16; United States v. Casas, 356 F.3d 104, 126 (1st Cir. 2004).

For convenience, we'll call this the regular sufficiency standard.

An unpreserved challenge, contrastingly, requires reversal only if

the defendant shows — after viewing the evidence the exact same

government-friendly way — that allowing his conviction to stand

will work a "clear and gross injustice."         See, e.g., United States

v. Freitas, 904 F.3d 11, 23 (1st Cir. 2018); United States v.

Foley, 783 F.3d 7, 12-13 (1st Cir. 2015) (calling the clear-and-

gross   injustice    metric     a   "stringent   standard"    that    is   "a

particularly exacting variant of plain error review").               For easy

reference, we'll call this the souped-up sufficiency standard.

            Adopting a scorched-earth approach, the parties fight

over which standard to apply.       Convinced that they preserved their

sufficiency     arguments,      Rodríguez-Torres,     Rodríguez-Martínez,

Guerrero-Castro, and Sánchez-Mora argue that we should use the

regular sufficiency standard.          Unimpressed by their assertions,

the government believes that the quartet "waived" aspects of their

arguments     and   that   we   must   therefore    apply    the   souped-up

sufficiency standard to those claims.        But rather than spend time

grappling with the intricacies of this issue, we will assume

arguendo in their favor that they preserved each sufficiency

argument.

                                    - 6 -
                             RICO-Conspiracy Crime

               RICO makes it a crime "for any person employed by or

associated with any enterprise engaged in, or the activities of

which       affect,   interstate   or   foreign   commerce,    to   conduct   or

participate,      directly    or   indirectly,    in   the   conduct   of   [an]

enterprise's affairs through a pattern of racketeering activity"

— or to conspire to do so.         See 18 U.S.C. § 1962(c), (d).       Broadly

speaking (we will have more to say on this below), a RICO-

conspiracy conviction requires proof that the defendant knowingly

joined the conspiracy, agreeing with one or more coconspirators

"to further [the] endeavor which, if completed, would satisfy all

the elements of a substantive [RICO] offense."               Salinas v. United

States, 522 U.S. 52, 65 (1997); see also Aetna Cas. Sur. Co. v. P

& B Autobody, 43 F.3d 1546, 1562 (1st Cir. 1994).

               Rodríguez-Torres, Rodríguez-Martínez, Guerrero-Castro,

and Sánchez-Mora offer a litany of reasons why the evidence does

not support their RICO-conspiracy convictions.                Disagreeing with

everything they say, the government thinks that the evidence is

just fine.       We side with the government.3



        3
       A quick heads-up: in a part of our opinion addressing the
defendants' jury-charge complaints, the parties argue over whether
the judge properly instructed on the enterprise, interstate-or-
foreign-commerce, association, participation, and mental-state
elements. Those arguments are not relevant here, however, given
how the defendants frame their sufficiency challenges.
                                        - 7 -
                                        (i)
                                    enterprise

               Enterprises under RICO include "any union or group of

individuals associated in fact although not a legal entity."               See

United States v. Turkette, 452 U.S. 576, 578 n.2 (1981); see also

Ramírez-Rivera, 800 F.3d at 19.           Such so-called association-in-

fact       enterprises   may   be   "proved   by   evidence   of   an   ongoing

organization, formal or informal, and by evidence that the various

associates function as a continuing unit."           See Turkette, 452 U.S.

at 583.       The group need not have some decisionmaking framework or

mechanism for controlling the members. See Boyle v. United States,

556 U.S. 938, 948 (2009) (holding that a RICO enterprise "need not

have a hierarchical structure or a 'chain of command'; decisions

may be made on an ad hoc basis and by any number of methods — by

majority vote, consensus, a show of strength, etc.").              Instead the

group must have "[1] a purpose, [2] relationships among those

associated with the enterprise, and [3] longevity sufficient to

permit these associates to pursue the enterprise's purpose."4               Id.

at 946.

               As to [1] — "purpose" — the group must share the "common

purpose of engaging in a course of conduct."              Id.      As to [2] —

"relationship" — there must also be evidence of "interpersonal



       4   We added the bracketed numbers for ease of discussion.
                                      - 8 -
relationships" calculated to effect that purpose, i.e., evidence

that the group members came together to advance "a certain object"

or "engag[e] in a course of conduct."            Id. (quotation marks

omitted).   And as to [3] — "longevity" — the group must associate

based on its shared purpose for a "sufficient duration to permit

an association to 'participate' in [the enterprise's affairs]

through   'a   pattern   of   racketeering    activity,'"   id.,   though

"nothing in RICO exempts an enterprise whose associates engage in

spurts of activity punctuated by periods of quiescence," id. at

948.   Also and importantly, because RICO's plain terms "encompass

'any . . . group of individuals associated in fact,' . . . the

definition has a wide reach," meaning "the very concept of an

association in fact is expansive."        Id. at 944 (emphasis added by

the Boyle Court).

            Measured against these legal standards, the record —

visualized most favorably to the government — adequately shows

that La Rompe operated as an association-in-fact enterprise.

            For starters, the evidence reveals La Rompe's purpose:

to get filthy rich by selling drugs at La Rompe-controlled housing

projects, using violence (and deadly violence at that) whenever

necessary to protect and expand its turf.       As cooperator Delgado-

Pabón put it, La Rompe's "purpose" was "to make the organization

bigger" and "stronger" — "to control all of the housing projects

                                  - 9 -
in the metro area" so that it would be rolling in money.        On top

of that, the evidence shows the necessary relationships between La

Rompe members:    associates named their group "La Rompe ONU,"

reflecting that they saw themselves as a united, organized group

of drug traffickers — the "ONU" stands for "Organización de

Narcotraficantes Unidos" (in English, "Organization of United Drug

Traffickers"); self-identified as La Rompe "members," flashing a

hand signal to show their loyalty; got together daily to peddle

massive amounts of drugs at La Rompe's many drug points; had

meetings    to   discuss   decisions   that     "[a]ffect[ed]      the

organization," like whether to kill a traitor or take over a La

ONU-controlled housing project (La Rompe and La ONU were archfoes,

don't forget), or how to keep the peace among the members; worked

together — pooling resources, for example (manpower, guns, and

cars, etc.) — to boost profits and gain more territory, principally

through jointly-undertaken activities like robberies, carjackings,

and murders; and followed La Rompe "rules" like their lives were

on the line — because they were.   And finally, the evidence shows

La Rompe continued as a cohesive unit for at least eight years.

See Ramírez-Rivera, 800 F.3d at 19 (finding similar evidence "more

than" adequate to prove "a RICO enterprise").

           Though not necessary thanks to Boyle (which remember

held that a RICO enterprise "need not have a hierarchical structure

                              - 10 -
or a "chain of command'; decisions may be made on an ad hoc basis

and by any number of methods — by majority vote, consensus, a show

of strength, etc."), the evidence also shows that La Rompe had

business-like traits as well.           In addition to its name, meetings,

and rules, La Rompe had a loose hierarchical structure.                     Josué

Vázquez-Carrasquillo was La Rompe's "supreme leader," and Vigo-

Aponte was its "second" leader.           Each La Rompe-controlled housing

project had a La Rompe-appointed "leader" and drug-point owners,

the   latter     of    whom   had   responsibility    over    "employees"    like

enforcers, sellers, runners, and lookouts.                   Also much like a

business, La Rompe rewarded good performance and loyalty.               In the

words of cooperator Calviño-Acevedo, "practically all of us, we

worked    for    the     organization   like    normal    employees,"   growing

"within the organization" to the point "we'd be given a drug

point."    One way to advance within La Rompe was by being close to

the "boss," Vázquez-Carrasquillo.              Another way was by "killing

people."       And with these extra structural features, the evidence

here far surpasses what Boyle requires for a RICO enterprise.

               Rodríguez-Torres,      Guerrero-Castro,       and   Sánchez-Mora

resist this conclusion on several grounds.               The government sees no

merit in any of them.          Neither do we.

               Despite conceding in their appellate briefs that La

Rompe    was    indeed    a   "drug   trafficking    organization"    (emphasis

                                      - 11 -
ours), the trio argues that La Rompe was not an enterprise because

(in their telling) the housing-project crews were "independen[t]"

entities that did not "coordinat[e]" with each other. The evidence

cuts against them, however.      According to the record, while there

were "different crews," La Rompe "controlled" the housing-project

drug points — with "one same boss" (Vázquez-Carrasquillo) at the

top.   And everyone in the organization — from the supreme leader

and his second-in-command, to the housing-project leaders, to the

drug-point owners, to the low-level employees — were La Rompe

members who (among other things) had to follow the organization's

rules or else (with the "or else" ranging all the way from a

beating, to death).      Unsurprisingly then, La Rompe members often

worked together, regardless of crew affiliation.              One example is

that La Rompe frequently "call[ed] in several enforcers from

different   groups"    when   taking   over     La   ONU-controlled   housing

projects.   Another example is that La Rompe sometimes used members

from across the organization when carrying out killings.                    See

generally Ramírez-Rivera, 800 F.3d at 19 (holding that, although

La ONU came about as a "merging of smaller gangs that still

operated their existing drug points," it qualified as a RICO

enterprise because (among other things) the groups combined their

efforts   "to   sell   drugs,   and    later,    to    also   stomp   out   the

competition (specifically, La Rompe)").

                                  - 12 -
          Not so fast, say Rodríguez-Torres, Guerrero-Castro, and

Sánchez-Mora.   They contend that crews from different housing

projects did not "share . . . resources for purchase of narcotics

or firearms," which, they believe, kiboshes any notion that La

Rompe was a RICO enterprise.     But they ignore Yanyoré-Pizarro's

testimony that "La Rompe" committed robberies and carjackings to

(among other things) "get the money to maintain drug points that

we were acquiring little by little" and to "buy materials, buy

weapons, buy ammo, bullets."     And they ignore Calviño-Acevedo's

testimony to the same effect.5

          In a somewhat related vein, Rodríguez-Torres, Guerrero-

Castro, and Sánchez-Mora insist that La Rompe did not own or have

"a cache of firearms."   But the testimony shows that La Rompe had

"pistols, rifles, AR-15s, AK-47s," which, when "not in the hands

of enforcers," the organization stored in various apartments.



     5 The trio also blasts the government for not producing
evidence of how La Rompe members communicated with or even knew
each other.     The gaping hole in this argument is that the
government can prove a RICO conspiracy without showing that each
conspirator "knew all the details or the full extent of the
conspiracy, including the identity and role of every other
conspirator." Aetna Cas. Sur. Co., 43 F.3d at 1562. Still, the
evidence shows that La Rompe members knew each other by nickname
or identified each other by hand signal. And a rational jury could
reasonably infer that members developed a level of familiarity
with each other by, for example, attending organizational meetings
or committing countless crimes together. "[A]s [you] grew in the
organization," Calviño-Acevedo told the jury, "you learn[ed] . . .
who's who and who's not who."
                               - 13 -
Enforcers could own their own guns.      But leaders could take them

away if the enforcers did "something wrong."       And enforcers also

had to lend their guns to other La Rompe members when needed.

             Still trying to spin the gun evidence in their favor,

the trio claims that La Rompe members would "fight over, steal and

even kill each other to get firearms."          But the episode they

discuss involved a non-La Rompe member (known as "Colo") who sold

guns to one La Rompe crew who was having an "internal war" with

another crew (cooperator Calviño-Acevedo and his colleagues killed

Colo, but they also killed a four-year-old boy with a stray

bullet).   Despite the conflict between the crews, Calviño-Acevedo

testified that both crews were still part of La Rompe.

             Curiously,   Rodríguez-Torres,     Guerrero-Castro,   and

Sánchez-Mora claim that "La Rompe had no economic activity" or

"financial      organization"   and   derived     no   "economic   or

organizational benefit" from its members' drug dealing.       This is

curious because making money through drug selling was La Rompe's

raison d'être.     Whether drug sales directly benefited La Rompe is

irrelevant, because the sales contributed to La Rompe's goal of

enriching its members.    And the drug dealing did benefit La Rompe

organizationally, because one of La Rompe's main goals was "to

control all of the housing projects of the metro area," which

required tons of cash.     Insofar as the trio means that La Rompe

                                - 14 -
did not have a bank account or balance sheet, these formalities

are not required for an association-in-fact enterprise. See Boyle,

556 U.S. at 948.         Regardless, some La Rompe members did perform

accounting functions — Rodríguez-Torres, for example, "took care

of     [Vázquez-Carrasquillo's]       finances"       and    helped    with    Vigo-

Aponte's "finances" too.

             Taking another tack, the trio claims that La Rompe did

not pay Yanyoré-Pizarro and Calviño-Acevedo for their work as

enforcers — which, they contend, shows no enterprise existed.                   But

Yanyoré-Pizarro      testified      that    some    owners    gave    him   "[c]ars,

firearms,"    and    sometimes      "cash"    for    contract    killings.       And

Calviño-Acevedo testified that "the organization" compensated him

for killings by giving him "[c]ountless drug points."

             As a last gasp, Rodríguez-Torres, Guerrero-Castro, and

Sánchez-Mora say that we should see the enterprise issue their

way,    because     no   evidence    shows    that    La     Rompe    had   "colors,

initiation rites, and a formal hierarchy" or even "trained" its

members "in the use of weapons and criminal conduct."                           This

argument is beside the point.                When they exist, such features

certainly are relevant to the enterprise inquiry.                      But none is

necessary.     And the absence of any is not determinative.                      See

Boyle, 556 U.S. at 948; see also United States v. Nascimento, 491

F.3d 25, 33 (1st Cir. 2007).               As explained above, however, the

                                      - 15 -
record does show that La Rompe had these or similar features — La

Rompe members identified themselves with a hand signal, had a rite

of passage (killing to get a drug point), and a loose hierarchical

structure.      To this we add that when cooperator Calviño-Acevedo

joined   La    Rompe,   a    La     Rompe    leader       "explained       to   [him]   how

everything was," which disposes of their no-training suggestion.

              The   bottom    line     is     that    the       government      presented

sufficient     evidence      that    La     Rompe    was       an   association-in-fact

enterprise, despite what the trio thinks.

                                  (ii)
                effect on interstate or foreign commerce

              Prosecutors     had     to    show     La    Rompe's      interstate-      or

foreign-commerce effects. Insisting that "La Rompe did not operate

outside of Puerto Rico" and that the "violent actions imputed to

La Rompe occurred in Puerto Rico," Rodríguez-Torres, Guerrero-

Castro, and Sánchez-Mora contend that "no evidence" shows that La

Rompe    impacted    "interstate          commerce"       in    a   RICO   sense.       The

government disagrees.         And so do we.

              La Rompe need only have had a "de minimis" effect on

interstate or foreign commerce, see Ramírez-Rivera, 800 F.3d at 19

— which is a fancy way of saying that "RICO requires no more than

a slight effect upon interstate commerce," see United States v.

Doherty, 867 F.2d 47, 68 (1st Cir. 1989).                  And viewed in the proper

light — afresh and in a way most pleasing to the prosecution — the
                                          - 16 -
record shows that La Rompe's many drug points ran daily (some on

a   24-hour,   7-day-a-week        basis),     selling   endless   amounts   of

cocaine, heroin, and marijuana, to name just some of the narcotics

dealt there. A government expert testified that cocaine and heroin

are not produced in Puerto Rico, and so must be imported from South

American countries like Colombia. He also testified that marijuana

is not produced in Puerto Rico (except for the hydroponic form,

which is "very limited"), and so must be imported from states like

Arizona,    California,      and    Texas.       Cooperator   Yanyoré-Pizarro

testified    that   a   La    Rompe    leader     called   "Pekeko"   imported

"marijuana pounds" from Texas.               And cooperator Calviño-Acevedo

testified that he supplied La Rompe with "pounds of marijuana"

that he got "through the mail."

            All of this evidence shows that La Rompe's activities

affected not only foreign commerce, but also interstate commerce.

See Ramírez-Rivera, 800 F.3d at 19-20.

                                       (iii)
                                   participation

            Prosecutors also had to prove that the defendants had

"some part in directing" La Rompe's affairs — i.e., that they

participated in the "operation or management" of the enterprise

itself.    See id. at 20 (relying in part on Reves v. Ernst & Young,

507 U.S. 170, 179, 183 (1993), in assessing the evidentiary

sufficiency of the government's RICO-conspiracy case); see also
                                      - 17 -
Reves, 507 U.S. at 184-85 (explaining that persons who participate

in the operation or management of the enterprise's affairs will,

of course, necessarily meet the RICO statute's requirement that he

be "associated with" the enterprise). "An enterprise is 'operated'

not just by upper management but also by lower rung participants

in the enterprise who are under the direction of upper management."

Reves, 507 U.S. at 184.

           Calling   the   government's   participation   evidence   too

skimpy,   Rodríguez-Torres,    Rodríguez-Martínez,   Guerrero-Castro,

and Sánchez-Mora variously argue that "there was no testimony"

that they were "leader[s]" or that they "participated in decision

making events" — in their view of things, they were "merely

present" when key events went down.       As the government notes, we

must take all evidence and draw all reasonable inferences in the

prosecution's favor — not theirs.         And having done so, we see

plenty of evidence pegging them as drug-point owners:       Rodríguez-

Torres owned a marijuana drug point in the La Rompe-controlled

housing project of Covadonga; Rodríguez-Martínez owned a heroin

drug point in the La Rompe-controlled housing project of Monte

Hatillo; Guerrero-Castro owned a marijuana drug point in the La

Rompe-controlled housing project of Los Laureles; and Sánchez-Mora

owned a heroin drug point in the La Rompe-controlled housing

project of Covadonga. Which is important because drug-point owners

                                - 18 -
played   a    critical   role   in   achieving    La   Rompe's   goal   of

"control[ling] all of the housing projects of the metro area" to

generate "more money" so La Rompe could "grow and have more power."

             As in Ramírez-Rivera, these facts easily satisfy the

participation element.      See 800 F.3d at 20 (holding that drug-

point ownership met the operation-or-management test).6

                                   (iv)
                         pattern of racketeering

             A pattern of racketeering activity requires at least two

predicate acts of racketeering within ten years of each other.

See 18 U.S.C. § 1961(5); United States v. Tavares, 844 F.3d 46, 54

(1st Cir. 2016).     Predicate acts include murder and drug dealing,

as well as aiding and abetting such acts.        See Ramírez-Rivera, 800



     6 Citing out-of-circuit law — United States v. Wilson, 605
F.3d 985 (D.C. Cir. 2010), and Smith v. Berg, 247 F.3d 532 (3d
Cir. 2001) — the government suggests (first quoting Wilson, then
quoting Smith, adding its own emphasis) that "[l]iability for a
RICO-conspiracy offense . . . requires only that the defendant has
'knowingly agree[d] to facilitate a scheme which includes the
operation or management of a RICO enterprise'" and that under the
RICO-conspiracy statute, "the defendant need not 'himself
participate in the operation or management of an enterprise.'"
The evidence in our Ramírez-Rivera case showed that the challenging
defendants actually played a part in directing the enterprise's
affairs, given their drug-point-owner status — which necessarily
showed that they agreed to a scheme that included such
participation.   So too here.    Which is why we need not decide
whether to adopt the Wilson/Smith approach in this case, thus
leaving that issue for another day. See generally PDK Labs., Inc.
v. DEA, 362 F.3d 786, 799 (D.C. Cir. 2004) (Roberts, J., concurring
in part and concurring in the judgment) (noting that "if it is
not necessary to decide more, it is necessary not to decide more").
                                 - 19 -
F.3d at 20 (citing 18 U.S.C. § 1961(1)). The acts must be "related"

and "amount to or pose a threat of continued criminal activity."

H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989).       A RICO-

conspiracy defendant, however, need not have personally committed

— or even agreed to personally commit — the predicates.             See

Salinas, 522 U.S. at 63; United States v. Cianci, 378 F.3d 71, 90

(1st Cir. 2004).      All the government need show is that the

defendant agreed to facilitate a scheme in which a conspirator

would commit at least two predicate acts, if the substantive crime

occurred.   See, e.g., Salinas, 522 U.S. at 64-65; Cianci, 378 F.3d

at 90.

            Without   citing    to   the   record,   Rodríguez-Torres,

Guerrero-Castro, and Sánchez-Mora claim that cooperators offered

"discredit[able]" testimony because they (the cooperators) "could

not" provide dates and times for some events — and thus, the thesis

runs, the government did not prove the pattern-of-racketeering

element.    But again, and as the government stresses, we must

inspect the record in the light most flattering to the government's

theory of the case, resolving all credibility issues and drawing

all justifiable inferences in favor of the jury's guilty verdicts

— which undercuts any credibility-based argument.

            Rodríguez-Torres,    Guerrero-Castro,    and   Sánchez-Mora

also suggest that "while the first predicate act may be the drug

                                 - 20 -
trafficking imputed to [them], there is simply no additional

evidence to establish another predicate act as required by the

RICO statute."       To the extent they suggest that the two predicate

acts must be of different types, they are wrong.              See generally

Boyle, 556 U.S. at 948 (noting that "a group that does nothing but

engage in extortion through old-fashioned, unsophisticated, and

brutal means may fall squarely within [RICO's] reach"); Fleet

Credit Corp. v. Sion, 893 F.2d 441, 444-48 (1st Cir. 1990) (holding

that multiple acts of "mail fraud" can satisfy the pattern-of-

racketeering requirement, provided they amount to — or constitute

a threat of — continuing criminal activity).          Nevertheless, and as

the government is quick to point out, the evidence shows that La

Rompe members — including drug-point owners (which all three were)

—   committed   or    aided   and   abetted   scads   of   drug   deals   (the

government estimated that La Rompe sold thousands of kilograms

each of marijuana, cocaine, crack cocaine, and heroin), plus scores

of murders (drug-point owners, for instance, used "enforcers" to

"kill[] people").7       These acts were related to each other (they



      7Sticking with murder for just a bit, we note that cooperator
Yanyoré-Pizarro fingered Rodríguez-Torres as a participant in the
drive-by killing of a La Rompe leader who had "turned" on the
organization (a killing we discuss in the sentencing section of
this opinion). And cooperator Calviño-Acevedo said that Guerrero-
Castro "kill[ed] people" for La Rompe too.


                                    - 21 -
were La Rompe's business, after all), occurred over a lengthy

period (at least eight years) and, at a minimum, threatened to

keep on going (the trio makes no convincing argument to the

contrary).

             All in all, the government offered enough evidence of a

racketeering pattern.

                                         (v)
                                  knowingly joined

             Each    RICO-conspiracy       defendant    must       have    knowingly

joined the conspiracy.            See, e.g., Aetna Cas. Sur. Co., 43 F.3d at

1562.     And "[a]ll that is necessary to prove" this RICO-conspiracy

element is to show "that the defendant agreed with one or more co-

conspirators to participate in the conspiracy."                      See Ramírez-

Rivera, 800 F.3d at 18 n.11 (quotation marks omitted).                    Rodríguez-

Torres,     Rodríguez-Martínez,         Guerrero-Castro,       and    Sánchez-Mora

think that the government's evidence falls short of satisfying

that element, because, the argument goes, they were at most merely

present     (which    is    all      they'll    cop   to)     at   the    scene   of

conspiratorial deeds.             But we agree with the government that a

rational jury could infer their knowing agreement to conspire from

their actual participation as drug-point owners.                   See id.    Making

money through drug dealing was a key object of the conspiracy.

And   a   reasonable       jury    could   conclude    that    their      drug-point

ownership was intended to — and actually did — accomplish that
                                       - 22 -
object.   See id. (finding the knowledge element met by similar

evidence).

             So   the    government    presented   ample     evidence      on    this

element as well.

                            Drug-Conspiracy Crime

             Moving on from the RICO-conspiracy crime, Rodríguez-

Torres, Rodríguez-Martínez, and Sánchez-Mora protest that the

government provided insufficient evidence that they knowingly

joined the drug conspiracy.           Not so, says the government.             As for

us, we agree with the government that their challenges necessarily

fizzle because (as just indicated) adequate evidence showed that

they knowingly joined the RICO conspiracy, of which the drug

conspiracy was an integral part.

                                Firearms Crime

             Federal law punishes persons for using or carrying a gun

"during and in relation to any . . . drug trafficking crime" or

possessing a gun "in furtherance of any such crime."                      18 U.S.C.

§ 924(c)(1)(A); see also United States v. Gonsalves, 859 F.3d 95,

111 (1st Cir. 2017) (explaining that to secure a conviction under

the   statute,     the    government     must    show   that       the    defendant

"(1) possessed      a    firearm   (2)   in    furtherance    of    (3)    a    drug-

trafficking crime").        To satisfy the in-furtherance requirement,

the government must establish "a sufficient nexus between the

                                      - 23 -
firearm and the drug crime such that the firearm advances or

promotes the drug crime."           United States v. Gurka, 605 F.3d 40, 44

(1st Cir. 2010) (quotation marks omitted).

              Rodríguez-Torres and Guerrero-Castro insist that the

prosecution put forward no evidence showing that they used or

carried a firearm in furtherance of drug trafficking.                   Ergo, their

argument continues, the judge should have entered verdicts of

acquittal on the firearm charge.                The government, for its part,

believes the opposite is true.             And we, for our part, again side

with the government.

              Cooperator    Delgado-Pabón         testified     that        Rodríguez-

Torres   owned      drug   points    in   housing    projects     that       La    Rompe

controlled.      He testified too that Rodríguez-Torres served as an

armed enforcer, carrying a .10 caliber Glock — among other duties,

an   enforcer       "intimidat[ed]"       and    "kill[ed]"     people       for     the

organization.         Anyway,    cooperator       Calviño-Acevedo       added       that

Rodríguez-Torres supplied guns to La Rompe and kept a .40 caliber

Glock    at   his    (Rodríguez-Torres's)         house,    where      he    "decked"

marijuana     ("decked"     is   slang    for    prepared   for     distribution).

Shifting from Rodríguez-Torres, Delgado-Pabón testified that he

saw an always-armed Guerrero-Castro at a La Rompe-controlled drug

point, pretty much daily at one point.                 Add to this the large

amount of evidence showing that La Rompe's aim was to defend its

                                      - 24 -
drug turf, with violence if necessary, and we conclude that a

rational jury could easily find that the guns Rodríguez-Torres and

Calviño-Acevedo carried, and the guns Rodríguez-Torres gave to La

Rompe,    "advance[d]        or    promote[d]"    their     own    and   their

coconspirators' drug-dealing business.           See Gurka, 605 F.3d at 44;

see also Ramírez-Rivera, 800 F.3d at 23 (reaching a similar

conclusion in a similar case involving similar evidence).

               Rodríguez-Torres's and Guerrero-Castro's counterarguments do

not do the trick either.          Rodríguez-Torres, for example, seemingly

questions       Delgado-Pabón's      and   Calviño-Acevedo's      credibility,

calling        their     testimony     occasionally    contradictory        and

uncorroborated.          What he overlooks is that we must draw all

inferences — including inferences about credibility — in favor of

the jury's verdict.         So to the extent that his counterargument

turns    on    showing    Delgado-Pabón    and   Calviño-Acevedo     were   not

credible — an issue the jury resolved against them — it fails.

Also damaging to him is that our sufficiency cases say that

"[t]estimony from just one witness can support a conviction."

United States v. Negrón-Sostre, 790 F.3d 295, 307 (1st Cir. 2015)

(quotation marks omitted).           As for Guerrero-Castro, he contends

that Delgado-Pabón did not describe "the type" of gun he (Guerrero-

Castro) carried at the drug points.              But no such evidence was

needed.       See Ramírez-Rivera, 800 F.3d at 23.         Still searching for

                                      - 25 -
a   game-changing   theory,   he    speculates    that    maybe    he   had   a

"[r]eplica" gun.     A problem for him is that he approaches the

record the wrong way — for after drawing all plausible inferences

in favor of the verdict (something he does not do), we think a

reasonable jury could infer from the evidence (e.g., that he was

an "always armed" drug-point owner who "would kill") that he

possessed a firearm as defined in the criminal code. See 18 U.S.C.

921(a)(3) (explaining that "firearm" in § 924(c) means a weapon

"which will or is designed to or may readily be converted to expel

a projectile by the action of an explosive").8

                                   Wrap Up

           Sufficiency challenges are notoriously difficult to win,

given the standard of review.         See, e.g., United States v. Tum,

707 F.3d 68, 69 (1st Cir. 2013).             And having spied no winning

argument here, we press on.

                    OUT-OF-COURT-STATEMENTS CLAIMS

                               Overview

           Guerrero-Castro    argues     that    the     judge    slipped     by

admitting two out-of-court statements allegedly made by him — one



      8The indictment also charged the duo with aiding and abetting
the possession of a firearm in relation to a drug-trafficking
conspiracy. And Rodríguez-Torres claims the evidence inadequately
supported that theory.     But because the evidence sufficed to
convict him as a principal, we need not address that facet of his
sufficiency claim.
                                   - 26 -
to cooperator Calviño-Ramos, the other to cooperator Calviño-

Acevedo.          Both   statements    indicated   that   Guerrero-Castro     had

choked a La ONU member to death.             As he sees it, the government

violated federal Criminal Rule 12 by not notifying him of its plan

to use these statements at trial.9              Disagreeing, the government

asserts that Guerrero-Castro "waived" any problem he had with the

admission of Calviño-Ramos's testimony by not raising it below.

Waiver aside, the government sees no error because Guerrero-Castro

made       that   statement   before   Calviño-Ramos      became   a   government

cooperator and so was not discoverable under Rule 12.                  As for the

statement to Calviño-Acevedo, the government relevantly contends

that Guerrero-Castro cannot show prejudice, because the jury had

already heard Calviño-Ramos's testimony. In the pages that follow,




       9   Rule 12(b)(4)(B) provides that
       [a]t   the  arraignment   or  as   soon  afterward   as
       practicable, the defendant may, in order to have an
       opportunity to move to suppress evidence under Rule
       12(b)(3)(C), request notice of the government's intent
       to use (in its evidence-in-chief at trial) any evidence
       that the defendant may be entitled to discover under
       Rule 16.
And federal Criminal Rule 16(a)(1)(A) says that
       [u]pon a defendant's request, the government must
       disclose to the defendant the substance of any relevant
       oral statement made by the defendant, before or after
       arrest, in response to interrogation by a person the
       defendant knew was a government agent if the government
       intends to use the statement at trial.
                                       - 27 -
we explain why the government has the better of the argument — but

first, some context.

               A couple of weeks before trial, Guerrero-Castro asked

the judge to have prosecutors disclose pretrial all statements he

was entitled to under federal Criminal Rule 16(a)(1)(A) — a

provision (we note again) that makes discoverable "the substance

of any relevant oral statement made by the defendant, before or

after       arrest,   in   response   to    interrogation      by   a   person   the

defendant knew was a government agent if the government intends to

use the statement at trial."               Guerrero-Castro wanted to know if

prosecutors planned to "rely on any such statements" so he could

decide if he should move to suppress them.                  The judge issued a

minute order granting Guerrero-Castro's "Rule 16" motion.                    A few

days    later,    complying    with   a     previous   order    requiring    early

disclosure of witness statements covered by the Jencks Act, 18

U.S.C. § 3500, the government handed the defense "4,000 pages" of

materials relating to cooperators Yanyoré-Pizarro, Delgado-Pabón,

Calviño-Ramos, and Calviño-Acevedo.10

               At trial, Calviño-Ramos testified that Guerrero-Castro

got a drug point at "Los Laureles" by "kill[ing]" for La Rompe.




       10
       The Jencks Act is named after Jencks v. United States, 353
U.S. 657 (1957). See United States v. Acosta-Colón, 741 F.3d 179,
189 n.1 (1st Cir. 2013).
                                      - 28 -
Asked how he knew this, Calviño-Ramos testified (over leading-

question and asked-and-answered objections by the defense) that

Guerrero-Castro, "Bin La[den]," "Bryan Naris," and "Kiki Naranja"

told him in "Los Laureles" that Guerrero-Castro had choked a La

ONU member to death.         At a bench conference after Calviño-Ramos's

testimony, Guerrero-Castro's counsel raised a "Jencks" concern,

saying he needed any Jencks statements about the choking incident

for cross-examination purposes.           No such statements existed, the

prosecutor    told     the   judge.      The   prosecutor   added     that    the

government had disclosed in pretrial plea negotiations that it

would put on evidence that Guerrero-Castro had committed a choking

murder.   And after the judge said "[l]et's proceed with cross,"

Guerrero-Castro's lawyer said that he had "no issue then."

             Several     days   later,    Calviño-Acevedo       testified    that

Guerrero-Castro "is known as a person who grabs people by the neck

and chokes them."        Asked how he knew this, Calviño-Acevedo said

that Guerrero-Castro "confessed . . . one time" when "we were at

MDC"   Guaynabo,     a   federal      prison   in   Guaynabo,    Puerto     Rico.

Guerrero-Castro's counsel objected.            And another bench conference

took place.    Guerrero-Castro's lawyer noted that "[t]he government

informed me of the statement that you heard."               But he said that

the government had not given "written notice" that it intended to

introduce the statement as "a confession." Responding to questions

                                      - 29 -
from the judge, the prosecutor said that Guerrero-Castro's counsel

knew from "several proffer sessions that evidence would come out

that his client would choke people, that our cooperating witnesses

would say in open court under oath that his client would choke

people, so he knew this was coming."             Asked by the judge if the

government had told the defense that "this evidence was coming out

today?"   the     prosecutor   responded       (without   contradiction    from

defense counsel) that he had.             The prosecutor also said that

Calviño-Acevedo's comment involved the same choking incident that

Calviño-Ramos had testified to.           Finding that the government had

given the defense "plenty of notice" and that Calviño-Acevedo would

simply    be    "confirming    what   [Calviño-Ramos]      said,"   the   judge

overruled the objection.

               Now on to our take.

                                   Analysis

                              Standard of Review

               Abuse-of-discretion review applies to preserved claims

that the judge should not have admitted evidence because the

government infracted Rule 12. See, e.g., United States v. Marrero-

Ortiz, 160 F.3d 768, 774 (1st Cir. 1998).             The parties, however,

disagree on whether Guerrero-Castro properly preserved all his

arguments here.      Guerrero-Castro says he did.         The government says

he is only half right, insisting that he waived or forfeited his

                                      - 30 -
arguments about Calviño-Ramos's testimony but agreeing that he

preserved his arguments about Calviño-Acevedo's testimony.                        We

bypass    any   concerns     about   waiver     or   forfeiture,      because   his

challenge fails regardless.

                         Statement to Calviño-Ramos

            Rule     12(b)(4)(B)       applies       to    evidence      that     is

"discoverable under Rule 16." United States v. de la Cruz-Paulino,

61 F.3d 986, 993 (1st Cir. 1995).              To be discoverable under Rule

16, the statement had to have been made to a government agent.

Fed. R. Crim. P. 16(a)(1)(A).          But Guerrero-Castro offers no Rule

16-based argument — i.e., that he made the statement "in response

to interrogation by a person [he] knew was a government agent."

And that is probably because — as the government notes, without

being    contradicted       (Guerrero-Castro     filed     no   reply    brief)   —

Guerrero-Castro      made     the    statement       to   Calviño-Ramos     before

Calviño-Ramos      became    a   government     cooperator.       See    generally

United States v. Taylor, 417 F.3d 1176, 1181 (11th Cir. 2005)

(spying    no   abused      discretion   "in     admitting"     the     challenged

testimony because the defendant "made . . . voluntary statements

to an individual who was not a government agent" — thus "the

statements are . . . not discoverable under" Rule 16(a)(1)(A)).




                                      - 31 -
                     Statement to Calviño-Acevedo

          We   can    also   make    quick    work    of   Guerrero-Castro's

challenge to Calviño-Acevedo's testimony.            That is because even if

Guerrero-Castro could show a Rule 12 violation (and we intimate no

hint of a suggestion that he could), he cannot show prejudice,

because the jury had already heard Calviño-Ramos's testimony to

the same effect.     See generally de la Cruz-Paulino, 61 F.3d at 993

(noting that to get a reversal for a Rule 12 violation, "[a]

defendant must prove that the alleged violation prejudiced his

case" (quotation marks omitted and brackets in original)).               And

despite hearing both Calviño-Ramos and Calviño-Acevedo testify

about the choking admission, the jury found Guerrero-Castro not

guilty of two murder counts — this fact is significant, because a

"discriminating verdict . . . tends to" undercut an "assertion of

prejudice."    United States v. Tashjian, 660 F.2d 829, 836 (1st

Cir. 1981); accord United States v. Boylan, 898 F.2d 230, 246 (1st

Cir. 1990).

                                    Wrap Up

          Guerrero-Castro's Rule 12 complaint is not the stuff of

reversible error.




                                    - 32 -
                        JURY-INSTRUCTION CLAIMS

                               Overview

             Each defendant challenges various parts of the judge's

general RICO-conspiracy instructions.11       Here is what you need to

know.

             After the government concluded its case-in-chief, the

judge excused the jury and handed counsel a "draft" of the proposed

jury instructions so that they could "take [the draft] with" them

that night.    The judge warned them to "be prepared to do closings"

the following day.

             The next morning, the judge discussed with counsel a few

tweaks he made to the draft instructions (adding, for example,

conspiracy-withdrawal and multiple-conspiracy instructions).        The

defendants     completed   their    cases   that   morning   (Rodríguez-

Martínez's mother took the stand, for instance) and then rested.

Before breaking for lunch at 12:45 p.m., the judge distributed the

revised instructions.




        11
        To save the reader from having to flip back a few pages,
we repeat that RICO forbids "person[s] employed by or associated
with any enterprise engaged in, or the activities of which affect,
interstate or foreign commerce, to conduct or participate,
directly or indirectly, in the conduct of [that] enterprise's
affairs through a pattern of racketeering activity" — or to
conspire to do so. See 18 U.S.C. § 1962(c), (d).
                                   - 33 -
             At around 2:00 p.m., the court came back into session.

The   government,     Guerrero-Castro,       and    Vigio-Aponte       gave   their

closing arguments.        And Rodríguez-Martínez started his.                 After

excusing the jury for the evening, the judge asked counsel if they

had "[a]ny questions about the instructions."                    Speaking first,

Guerrero-Castro's lawyer said that he had "reviewed" the draft

instructions, "checked some cases," and made written "notes" about

"questions or suggestions." He then asked for a couple of changes.

But concerning the RICO instructions, he only objected to what the

parties (and we) call the "essence of a RICO conspiracy" charge

(representing the judge's summary of RICO law), arguing that "it's

repetitive, because the elements have been discussed in detail in

the prior instructions" and that it unduly "simplifie[s] . . . the

elements that have to be proven beyond a reasonable doubt."

Sánchez-Mora's counsel joined in that objection.                      Counsel for

Rodríguez-Torres, Rodríguez-Martínez, and Vigio-Aponte raised no

objections    to    the   RICO-conspiracy         instructions.        The    judge

declined to eliminate the essence-of-a-RICO-conspiracy charge.

             The   following       day,   after   the    remaining    defendants'

closing arguments and the government's rebuttal, the judge charged

the jury.     On the RICO-conspiracy count, the judge said that to

establish guilt, "the government must prove that each defendant

knowingly    agreed    that    a    conspirator,        which   may   include   the

                                      - 34 -
defendant himself, would commit a violation of . . . 18 U.S.[C. §]

1962(c), which is commonly referred to as the substantive RICO

[s]tatute."     After quoting § 1962(c), the judge stated (emphasis

ours) that the government must prove five elements beyond a

reasonable doubt:

      First, that an enterprise existed or that [an]
      enterprise would exist. Second, that the enterprise was
      or would be engaged in or its activities [a]ffected or
      would [a]ffect interstate or foreign commerce. . . .
      Third, that a conspirator was or would be employed or
      associated with the enterprise.        Fourth, that a
      conspirator did or would conduct or participate in —
      either directly or indirectly — the conduct of the
      affairs of the enterprise.        And, fifth, that a
      conspirator did or would knowingly participate in the
      conduct of the affairs of the enterprise through a
      pattern of racketeering activity as described in the
      Indictment. That is, a conspirator did or would commit
      at least two acts of racketeering activity.

The judge then said a little bit about each element.              For example,

and   as   relevant   here,    the   judge     said   (emphasis    ours)   that

"racketeering    activity"     includes       "drug   trafficking,   robbery,

murder,    carjacking,   and   illegal    use    of   firearms,    among   many

others."   And then the judge gave the essence-of-a-RICO-conspiracy

charge (again, emphasis ours):

      [B]ecause the essence of a RICO conspiracy offense is
      the agreement to commit a substantive RICO offense, the
      government need only prove beyond a reasonable doubt
      that if the conspiracy offense was completed as
      contemplated, the enterprise would exist, that this
      enterprise would engage in or its activities would
      [a]ffect interstate or foreign commerce[,] [a]nd that a
      conspirator, who could be but need not be the defendant
      himself, would have been employed by or associated with
                                     - 35 -
     the enterprise   through    a    pattern   of   racketeering
     activity.

          The government is not required to prove that the
     alleged enterprise was actually established; that the
     defendant was actually employed by or associated with
     the enterprise; or that the enterprise was actually
     engaged in or its activities actually [a]ffected
     interstate or foreign commerce.

Wrapping up, the judge explained what the government had to

establish to show that a defendant "entered into the required

conspiratorial agreement" — namely, "that the conspiracy existed

and that the defendant knowingly participated in the conspiracy

with the intent to accomplish [its] objectives or assist other

conspirators in accomplishing [its] objectives," with knowingly

"mean[ing] that something was done voluntarily and intentionally,

and not because of a mistake, accident or other innocent reason."

          After completing the charge, the judge gave the lawyers

a chance to object at sidebar.       Only Guerrero-Castro's attorney

objected to the RICO-conspiracy instructions, repeating his claim

that the essence-of-a-RICO-conspiracy charge "oversimplifies the

elements of the offense."

          With this background in place, we flesh out the parties'

claims.

          Our defendants argue — in various combinations — that

the judge gave improper and confusing RICO-conspiracy instructions



                                - 36 -
(in delivering both the long version and the essence-of-a-RICO-

conspiracy charge) by

     (1)   not requiring findings that (a) the enterprise actually
           existed; (b)the enterprise actually affected interstate
           or foreign commerce; (c) the defendant actually was
           employed or associated with the enterprise; and (d) the
           defendant actually participated in the conduct of the
           enterprise's affairs;

     (2)   not saying that a defendant must have "knowingly joined"
           the RICO conspiracy; and

     (3)   stating that a firearms crime constitutes racketeering
           activity.

For ease of reference, we will call these — perhaps somewhat

unimaginatively — argument (1), argument (2), and argument (3).

           Anyhow, their argument (1) theory is that the judge's

repeated use of "would" — that "the enterprise would exist," that

the enterprise's "activities would [a]ffect interstate or foreign

commerce," etc. (emphasis ours) — clashes with Ramírez-Rivera,

where we said that a RICO-conspiracy conviction requires that the

government establish

     the existence of an enterprise affecting interstate [or
     foreign] commerce[;] . . . that the defendant knowingly
     joined the conspiracy to participate in the conduct of
     the affairs of the enterprise[;] . . . that the defendant
     participated in the conduct of the affairs of the
     enterprise[;] and . . . that the defendant did so through
     a pattern of racketeering activity by agreeing to
     commit, or in fact committing, two or more predicate
     offenses.

800 F.3d at 18 (alteration in original) (quoting United States v.

Shifman,   124   F.3d   31,   35   (1st   Cir.   1997)).   Their   argument
                                    - 37 -
(2) claim is that given cases like Ramírez-Rivera, the judge had

to — but did not — tell jurors that to convict on a RICO-conspiracy

charge, they must find that each defendant knowingly joined the

conspiracy.      And their argument (3) contention relies on United

States v. Latorre-Cacho, where we held that a judge erred by

instructing the jury that "'firearms' constitute 'racketeering

activity'" — the rationale being that "the commission of firearms

offenses, or even the involvement with firearms," is not included

in the statutory definition of "racketeering activity."                 874 F.3d

299, 301, 302 (1st Cir. 2017).

              Responding to argument (1), the government claims that

the   judge    correctly     and   clearly    instructed   the   jury    on   the

enterprise, interstate-commerce, association, and participation

elements of the RICO-conspiracy crime.            "[T]his [c]ourt," writes

the   government,     "has     not   decided    whether"    RICO   conspiracy

"requires proof of an existing enterprise; and the Supreme Court,

though describing the nature of a RICO conspiracy in terms that

foreclose such a requirement, has not explicitly decided the

question" either — "[t]he same is true" of the other contested

elements, the government adds.         So in the government's view (based

mainly on its reading of the tea leaves in the United States

Report), the prosecution can satisfy "its burden by proving that

the conspirators agreed to           form    an enterprise" — which, the

                                     - 38 -
government argues, undercuts the defendants' "interstate-commerce,

association, and participation" arguments as well. As for Ramírez-

Rivera,    the   government    calls   the   passage   excerpted   above   —

requiring "the existence of an enterprise," for instance — "dicta,"

because prosecutors there, "like th[e] one[s]" here, "relied on

evidence    of   an   actual   racketeering    enterprise    to   prove   the

agreement that one would be established, and no argument was raised

[there] that the existence of an enterprise was not a necessary

element" of a RICO-conspiracy offense.

            As for argument (2), the government insists that the

judge's instructions — e.g., "that the conspiracy existed and that

the defendant knowingly participated in the conspiracy with the

intent to accomplish [its] objectives or assist other conspirators

in accomplishing [its] objectives" — made clear that the defendants

had to have knowingly joined the conspiracy.           Which means that the

government believes the judge gave error-free instructions on

these matters — though the government does argue that even if the

judge did err, the defendants still lose, because they cannot show

"prejudice" or "a miscarriage of justice."

            Moving to argument (3), the government admits that,

given Latorre-Cacho, the judge did err in telling the jury that a

firearms crime is a racketeering activity for RICO-conspiracy

purposes.    But, the government assures us, we need not reverse on

                                   - 39 -
this issue, because no challenging defendant can show "prejudice

[]or a miscarriage of justice," given the "strength of the . . .

evidence of more than two qualifying predicate acts."

               Time for us to explain why no reversal is called for

here.

                                      Analysis

                              Standard of Review

               Conceding    that     they   did   not   preserve   their    jury-

instruction arguments, Rodríguez-Torres, Sánchez-Mora, Rodríguez-

Martínez, and Vigio-Aponte admit that they now must satisfy the

demanding plain-error standard, showing not just error but error

that is obvious, that is prejudicial (meaning it affected the

proceeding's outcome), and that if not fixed by us (exercising our

discretion) would cause a miscarriage of justice or undermine

confidence       in   the    judicial       system.      See,   e.g.,      Rivera-

Carrasquillo, 933 F.3d at 48 n.14.

               Desperate to escape plain-error review, Guerrero-Castro

says    that    he    did   object    to    the   judge's   essence-of-a-RICO-

conspiracy charge.          True, but that does not help him.                 His

arguments below (that the essence charge was repetitive of the

previous instructions that stated "the elements" and was also too

simplified to boot) are different from his arguments here (that

the instructions did not accurately define the RICO elements, for

                                       - 40 -
the reasons described in arguments (1) and (2), above — a/k/a, the

"would"-related-instruction          and      the       knowledge-instruction

claims).   And our caselaw says that a timely objection on one

ground does not preserve an objection on a different ground.                 See

United States v. Glenn, 828 F.2d 855, 862 (1st Cir. 1987).

           Undaunted, Guerrero-Castro claims that he should get a

pass because the judge conferenced with counsel on the instructions

after the first day of closing arguments, which (supposedly) gave

his attorney "no time to properly prepare and provide the [judge]

more detailed objections."     Call us unconvinced.             Not only does he

cite us no authority to support his free-pass proposition, but the

record refutes his no-time assertion.           The judge gave counsel the

proposed instructions two days before he charged the jury; over

those two days, the judge had several discussions with counsel

about the instructions, including one in which Guerrero-Castro's

lawyer   acknowledged   that   he    had     reviewed     and   researched   the

instructions and asked for some changes; and the judge held a

sidebar with counsel after delivering the charge, during which

Guerrero-Castro's   counsel    objected        to   the    essence-of-a-RICO-

conspiracy charge, but, again, not on the grounds raised here.

See United States v. Henry, 848 F.3d 1, 13-14 (1st Cir. 2017)

(finding an instructional claim not preserved because counsel did

not raise it at the post-charge sidebar).

                                    - 41 -
           The net result is that we apply plain-error review to

these challenges, knowing too that unpreserved claims of error

like these "rare[ly]" survive plain-error analysis.          See Henderson

v. Kibbe, 431 U.S. 145, 154 (1977) (emphasis added); accord United

States v. Gómez, 255 F.3d 31, 37 (1st Cir. 2001) (stressing that

"the plain-error exception is cold comfort to most defendants

pursuing   claims    of   instructional   error");    United    States   v.

Paniagua-Ramos, 251 F.3d 242, 246 (1st Cir. 2001) (noting that

"the plain error hurdle, high in all events, nowhere looms larger

than in the context of alleged instructional errors").

                               Argument (1)

           Even     assuming   (without   deciding)   that     the   judge's

"would"-related instructions — that "the enterprise would exist,"

that the enterprise's "activities would [a]ffect interstate or

foreign commerce," etc. (emphasis added) — amount to an error that

is also obvious (and to be perfectly clear, we intimate no judgment

on those questions), we conclude that the defendants fail to

establish prejudice or a miscarriage of justice.12

           If an instruction leaves out an offense element, that

"alone is insufficient to demonstrate prejudice."            United States


     12This is as good a place as any to say a few words about the
parties' views on Ramírez-Rivera. As noted, the defendants read
Ramírez-Rivera as holding that prosecutors in a RICO-conspiracy
case must prove that the enterprise actually existed, that the
defendant was actually employed by or associated with the
                              - 42 -
v. Hebshie, 549 F.3d 30, 44 (1st Cir. 2008) (emphasis added).13

Rather, a defendant "must satisfy the difficult standard of showing

a likely effect on the outcome or verdict."         Id. (quotation marks

omitted).   And this our defendants have not done.

            The   government   charged    an   actual   enterprise.    And

prosecutors presented that theory to the jury in its opening

statement, closing summation, and rebuttal argument.              "Power,

money, control," the prosecution's opening statement began.           "The

means[:]    drug trafficking, robberies, carjackings, shootings,

violence, murder" — "[t]hat was the business of La Rompe . . .,

and that is what this case is about."              In its closing, the




enterprise, that the enterprise's activities actually affected
interstate or foreign commerce, and that the defendant actually
participated in the enterprise's affairs. But as the government
correctly states, Ramírez-Rivera did not have to confront that
issue, because prosecutors there relied on evidence of the
enterprise's actual existence, the defendant's actual employment
or association with the enterprise, etc., to prove the RICO-
conspiracy charge. See 800 F.3d at 18-21. As the government also
correctly states, no binding precedent exists on this issue. And
we need not stake out a position on these points today, because
(as we explain in the text) the defendants lose on plain-error
review even if their view is correct (and we, of course, whisper
no hint that it is). See generally United States v. Caraballo-
Rodríguez, 480 F.3d 62, 70 (1st Cir. 2007) (explaining that a
holding that a party "has not met his burden of showing there was
an error which was plain" is not a "ruling on the merits").
     13 As the government explains, the assumed errors here are
perhaps better described as "misdescription[s] of . . . element[s]"
rather than omissions.    See Johnson v. United States, 520 U.S.
461, 469 (1997). But the defendants offer no reason (and we see
none) for why this distinction should matter for our analysis.
                                 - 43 -
prosecution stressed that "La Rompe was a violent gang that

controlled the drug trafficking activities in more than 18 areas,

including housing projects and wards within the Municipalit[ies]

of San Juan, Carolina, and Trujillo Alto," with its "enem[y]" being

"La ONU."    The prosecution also called La Rompe "[a]n organization

that killed" in its rebuttal — "[a]n organization that [killed] to

become more powerful[,] [f]or control, power, money."

             And   the     government      presented   overwhelming     evidence

(which we spotlighted pages ago) to back up its theory.                     For

example, the evidence showed that La Rompe actually existed as an

enterprise, given how associates:               self-identified as La Rompe

members; had meetings to discuss matters that affected La Rompe;

shared resources, including manpower, guns, and cars; got together

every day to peddle monstrous amounts of drugs at La Rompe's many

drug points; committed robberies, carjackings, and murder in La

Rompe's name; and had to follow strict rules of conduct, on pain

of death.    The evidence also showed that La Rompe's actions had at

least a de minimis effect on interstate or foreign commerce, seeing

how (among other things) La Rompe imported cocaine and heroin from

South America.     As for participation, the evidence showed that the

defendants    owned      drug     points   in   La   Rompe-controlled   housing

projects.      And    on    the    pattern-of-racketeering     question,    the

evidence showed that La Rompe members — leaders, drug-point owners,

                                      - 44 -
runners, and sellers, etc. — actually committed (or aided and

abetted the commission of) countless drug sales and scores of

murders, all to advance the enterprise's ghastly business.

              In their presentations to the jury, even defense counsel

did not dispute that La Rompe existed, affected interstate or

foreign    commerce,    and     conducted     its     affairs    through    drug-

trafficking     and   murder.     For   example,      Vigio-Aponte's       counsel

predicted in her opening statement that the evidence would show

that   some    of   Yanyoré-Pizarro's       murders    were     (emphasis   ours)

"related to the La Rompe . . . organization."                    In his closing

argument, Guerrero-Castro's attorney called La Rompe "a clan of

killers" that operated through "a whole bunch of leaders . . .[,]

runners, and sellers, and drug point owners." Vigo-Aponte's lawyer

admitted in her closing that La Rompe had "area[s]."                 Rodríguez-

Martínez's attorney conceded in his closing that his client's

cousin was a La Rompe member (implicitly acknowledging that La

Rompe does exist).       And summarizing — without contesting — the

cooperators' testimony about how La Rompe's drug operation worked,

Sánchez-Mora's counsel noted in his closing that

       [t]here are leaders in different housing projects, and
       . . . these leaders appoint people to become drug point
       owner[s]. . . . [T]he person that becomes a drug point
       owner has basically proven [his] worth to the
       organization, and that's by killing someone. The person
       that kills on behalf of the organization, proves . . .
       [his] loyalty.

                                    - 45 -
            No surprise, then, that defendants cannot show that the

"would"-related instructions — that "the enterprise would exist,"

that the enterprise's "activities would [a]ffect interstate or

foreign commerce," etc. (emphasis added, and apologies for the

repetition) — prejudiced them or caused a miscarriage of justice.

See Hebshie, 549 F.3d at 44-45 & n.14 (holding that (a) the

defendant   did   not     show   prejudice    from   an   instruction   that

"eliminated an element of the crime," because the government

provided "strong" evidence of the omitted element and defense

counsel failed to contest that evidence; and that (b) even if the

defendant had shown prejudice, the omission did not cause a

miscarriage of justice, "[b]ecause the evidence was not closely

contested and [was] sufficient to support [his] conviction").

Rodríguez-Torres,       Sánchez-Mora,   and    Vigio-Aponte    claim    that

"insofar    as"   their   "conviction[s]"     are    "based   on   erroneous

elements," that in itself is enough to show prejudice and a

miscarriage of justice.      But this argument conflicts with settled

law.   See id. at 44 (explaining that "[t]he mere fact that an

erroneous instruction resulted in the omission of an element of

the offense is not alone sufficient to demonstrate a prejudicial

[e]ffect on the outcome of the trial"); see also Johnson, 520 U.S.

at 470 (noting that (a) if an instruction omitting an offense

element did not affect the judgment, it "would be the reversal of

                                   - 46 -
[such] a conviction" that would seriously affect the fairness,

integrity, and public reputation of judicial proceedings, thereby

causing a miscarriage of justice; and that (b) "[r]eversal of

error,    regardless      of   its     effect   on    the   judgment,      encourages

litigants to abuse the judicial process and bestirs the public to

ridicule     it"    (emphasis        added   and     internal       quotation    marks

omitted)). Rodríguez-Martínez makes no effort to show prejudice.14

And he wrongly argues that a misinstruction automatically causes

a miscarriage of justice.              As for Guerrero-Castro, he makes no

attempt to show either prejudice or a miscarriage of justice.                       All

of   which    devastate        their     plain-error        bids.      See      Rivera-

Carrasquillo, 933 F.3d at 49; see also United States v. Gordon,

875 F.3d 26, 30 (1st Cir. 2017) (stressing that "[t]he party

asserting    that    an   error was       plain      must   carry    the   burden   of

establishing that the claimed error satisfies each element of this

standard"); United States v. Ponzo, 853 F.3d 558, 586 (1st Cir.

2017) (deeming an argument waived because defendant made no effort

to meet each part of the plain-error test).15




     14 To the extent Rodríguez-Martínez tries to fix this by
mentioning prejudice and miscarriage of justice in his reply brief,
his effort comes too late. See, e.g., United States v. Marino,
833 F.3d 1, 6 n.3 (1st Cir. 2016) (stressing that an argument
introduced in a reply brief is waived).
     15Rodríguez-Torres, Sánchez-Mora, and Vigio-Aponte label the
instructions generally confusing. But they offer no miscarriage-
                              - 47 -
                                  Argument (2)

             We shift then to argument (2), involving the knowledge-

instruction claim.       Recall that the judge (among other things)

told the jury that the government had to prove that "the defendant

knowingly    participated    in    the     conspiracy   with    the   intent   to

accomplish    [its]    objectives     or    assist   other     conspirators    in

accomplishing [its] objectives," with knowingly "mean[ing] that

something was done voluntarily and intentionally, and not because

of a mistake, accident or other innocent reason."                We need not —

and thus do not — decide whether the judge committed an error that

is plain here, because even if defendants could show error and

plainness (and we do not suggest that they can), they have not

shown prejudice or a miscarriage of justice.            Each defendant owned

a drug point.         And because "drug-point ownership was a vital

component" of the "conspiracy, given that the whole point of the

enterprise was to maintain control of as many drug points as

possible to earn more money," we easily conclude that "the jury

had abundant evidence to find that the [d]efendants were integral

parts of the enterprise's activities," see Ramírez-Rivera, 800

F.3d at 20 — evidence that satisfies the "knowledge" element too,

see id. at 18 n.11.      So the supposed instructional error could not



of-justice argument — which dashes their hopes for a reversal on
that basis. See, e.g., Ponzo, 853 F.3d at 586.
                                     - 48 -
have changed the outcome.    See United States v. O'Brien, 435 F.3d

36, 40 (1st Cir. 2006) (explaining that "it is enough to sustain

the conviction that the result would quite likely have been the

same" despite the off-target instruction).

          Apparently    forgetting    about   Johnson    and   Hebshie,

Rodríguez-Torres, Sánchez-Mora, and Vigio-Aponte try to head off

this conclusion by again wrongly asserting that misinstruction

necessarily prejudices a defendant.        Rodríguez-Torres, Sánchez-

Mora, and Guerrero-Castro also call the evidence of their knowingly

joining the conspiracy "weak" — an assertion we have already

disposed of.

          But even if they could show prejudice (which, again,

they cannot), they have not shown that their convictions caused a

miscarriage of justice.      That is so because they rely on the

already-rejected argument that a verdict based on an instructional

error automatically constitutes a miscarriage of justice.

                            Argument (3)

          Given    Latorre-Cacho,    Rodríguez-Torres,   Sánchez-Mora,

Vigio-Aponte, and Guerrero-Castro have shown that the instruction

about a firearms crime being a RICO predicate is both error and

obviously so.16   But even if we assume (without granting) that they



     16Latorre-Cacho came down years after our defendants' trial.
But plain error's "error and plainness" requirements "are judged
                             - 49 -
can also show prejudice, they still must prove a miscarriage of

justice.    And unfortunately for them, they have not.

            Noting that only two predicates are needed to support a

RICO-conspiracy conviction, the government sees no miscarriage of

justice.    According to the government, "because it was undisputed

that the La Rompe conspiracy comprised" many instances of "drug-

trafficking and murder, the jury necessarily would have found those

predicates."     For their part, and as the government also notes,

the   challenging      defendants    base     their     miscarriage-of-justice

argument    entirely    on   the    false    premise    that   a   jury's   being

"misinstructed    as    to   an    element   of   the    offense"    necessarily

"cast[s] doubt [on] the integrity and fairness of a judicial

process."    We say "false" because, as we have been at pains to

explain, Johnson and Hebshie reject that premise.17                And by failing



as of the time of appeal." United States v. Torres-Rosario, 658
F.3d 110, 116 (1st Cir. 2011).
      17Latorre-Cacho does not help their miscarriage-of-justice
theory either. Because the evidence of the proper predicates there
— drug trafficking, robbery, and carjacking — was not
"overwhelming"   (for   example,   the   Latorre-Cacho   defendant
testified, contesting any ties to the alleged predicate acts), we
could "not see how [the miscarriage-of-justice] prong of the plain
error standard precludes [him] from demonstrating plain error,"
especially since prosecutors waived any argument that might have
refuted his miscarriage-of-justice theory. See 874 F.3d at 311.
Two things distinguish Latorre-Cacho from our case. Here, unlike
there, the evidence of the proper predicates — drug selling and
murder (discussed in addressing argument (1), which recaps info
discussed in addressing the sufficiency claims) — was overwhelming
(or at least our defendants make no effort to show a lack of
                              - 50 -
on the miscarriage-of-justice front, defendants' argument (3)

contentions come to naught.         See, e.g., Ponzo, 853 F.3d at 586.

                                    Wrap Up

               Having reviewed defendants' instructional-error claims

with care, we find that none strike home, because they failed to

satisfy all facets of the plain-error inquiry.

                             SENTENCING CLAIMS

                                   Overview

               Rodríguez-Torres    and   Rodríguez-Martínez      attack     their

concurrent,       within-guidelines      sentences     as    procedurally      and

substantively      unreasonable.         The   pertinent     background   is   as

follows (fyi, given the issues in play, there's no need to get

into all the sentencing math behind their terms).

               The judge assigned Rodríguez-Torres an offense level of

43   and   a    criminal-history    category      of   II,   which   yielded     a

guidelines-sentencing range of life in prison.                  But the judge

varied downward, sentencing him to concurrent 405-month terms on

the RICO-conspiracy count, the drug-conspiracy count, and a drive-

by-shooting count.      The judge later assigned Rodríguez-Martínez an

offense level of 31 and a criminal-history category of III, which




overwhelming evidence in pushing their miscarriage-of-justice
plea). And here, unlike there, prosecutors waived no miscarriage-
of-justice argument.
                                    - 51 -
resulted in a sentencing range of 135-168 months.              And the judge

sentenced him to concurrent 168-month terms on the RICO-conspiracy

count and the drug-conspiracy count.

           On the procedural front, Rodríguez-Torres — repeating

arguments that he made and lost below — insists that the judge

doubly erred.   He first argues that the judge stumbled by applying

a   first-degree       murder    cross-reference        specified    in    USSG

§ 2D1.1(d)(1) — a provision that jacks up a defendant's penalty

range if a person is killed during an offense under circumstances

that would constitute murder under federal law.              As he tells it,

the cross-reference should not apply because he lacked the mens

rea ("guilty mind," in nonlegalese) for first-degree murder, since

his only involvement in a drive-by shooting (the relevant count of

conviction here) was to drive the car whose passengers shot and

killed several persons.              He then argues that the judge also

blundered by applying a manager/supervisor penalty enhancement

under USSG § 3B1.1, because — in his view — no evidence showed

that he actually "supervised any other defendant []or that he had

sellers, runners, lookouts or any other type of supervision over

anyone   serving   a    role    in    the   alleged   conspiracy."    As   for

Rodríguez-Martínez, he contends for the first time that the judge

procedurally erred by attributing too much marijuana to him, by

wrongly concluding that his drug activities qualified him for a

                                      - 52 -
manager/supervisor penalty enhancement, and by miscalculating his

criminal history points.18

             Responding to the procedural-reasonableness arguments,

the government insists that the evidence showed that Rodríguez-

Torres aided and abetted the premediated killings.    The government

then says that role-in-the-offense enhancement had no effect on

his offense level, because his offense level was already at 43 —

which is the highest offense level allowable under the sentencing

guidelines.     And the government thinks that Rodríguez-Martínez

waived his procedural-reasonableness claim by not objecting to the

calculations in the presentencing report.

             Rodríguez-Torres and Rodríguez-Martínez then argue in

unison that these procedural flubs caused them to get excessive

sentences.    To which the government replies that because they are

merely recycling their failed procedural-reasonableness theories,

their substantive-reasonableness claims go nowhere too.

             Our reaction is basically the same as the government's.




     18 He also says in a single sentence in his brief that the
judge "ignored the individualized sentencing required by 18 U.S.C.
§ 3553(a)."    But we deem that suggestion waived for lack of
development. See, e.g., United States v. Zannino, 895 F.2d 1, 17
(1st Cir. 1990).
                                - 53 -
                                 Analysis

                          Standard of Review

          The standard of review is not without nuance. See, e.g.,

United States v. Severino-Pacheco, 911 F.3d 14, 21 (1st Cir. 2018);

United States v. Pérez, 819 F.3d 541, 545 (1st Cir. 2016).           But

for today we need only say that preserved claims of sentencing

error trigger abuse-of-discretion review.         See, e.g., Pérez, 819

F.3d at 545.

                     Procedural Reasonableness

          Up first is Rodríguez-Torres's mens rea attack on the

judge's application of the first-degree-murder cross-reference.

Federal law defines first-degree murder as "the unlawful killing

of   a   human    being   with     malice     aforethought,"   including

"premeditated murder."    18 U.S.C. § 1111(a).       Even a brief moment

of premeditation suffices.       See United States v. Catalán–Román,

585 F.3d 453, 474 (1st Cir. 2009).          Federal law also says that a

person who aids or abets the commission of a federal crime "is

punishable as a principal."        18 U.S.C. § 2.       And for current

purposes it is enough to say that a person is liable for aiding

and abetting if he "'consciously shared the principal's knowledge

of the underlying criminal act, and intended to help the principal'

accomplish it."   United States v. Iwuala, 789 F.3d 1, 12 (1st Cir.



                                  - 54 -
2015) (quoting United States v. Taylor, 54 F.3d 967, 975 (1st Cir.

1995)).

           The evidence here easily proves that Rodríguez-Torres

aided and abetted the premediated killing of Santos Díaz-Camacho

(a La Rompe leader who had "turned" on the organization) and his

escorts.   Rodríguez-Torres drove one of the cars used to carry out

the drive-by killings.   And it is reasonable to infer that he knew

about the plan to commit the killings and intended by his actions

to help make the plan succeed.    We say this because the evidence

revealed that Rodríguez-Torres arrived at a prearranged meeting

with Vázquez-Carrasquillo (La Rompe's top leader, who had ordered

Díaz-Camacho's killing) and a group of armed La Rompe enforcers.

He then went off with them to "hunt down" Díaz-Camacho.     And he

helped them at each step, taking some of the posse to Díaz-

Camacho's housing complex; waiting with them for hours; tailing

Díaz-Camacho and his escorts to a different location; pulling up

his car so others could shoot and kill them; and then ditching his

(Rodríguez-Torres's) car.    Cinching our conclusion is the fact

that Rodríguez-Torres drove a person who communicated with a La

Rompe leader to coordinate the group's actions and pass along

Vázquez-Carrasquillo's orders — so Rodríguez-Torres could have no

doubt about the group's murderous intentions.



                              - 55 -
           Very little need be said about the manager/supervisor

enhancement, for the simple reason that this enhancement had no

effect on Rodríguez-Torres's offense level.

           As for Rodríguez-Martínez's procedural-reasonableness

arguments, we also spend no time on them.      And that is because he

abandoned them at sentencing, given how his counsel told the judge

that he agreed with the relevant calculations as the judge reviewed

them.    See United States v. Ramírez-Negrón, 751 F.3d 42, 52 (1st

Cir. 2014) (finding waiver in a similar situation).

                     Substantive Reasonableness

           A sentence flunks the substantive-reasonableness test

only if it falls beyond the expansive "universe of reasonable

sentencing outcomes."    See United States v. Bermúdez-Meléndez, 827

F.3d 160, 167 (1st Cir. 2016); see also United States v. Tanco-

Pizarro, 892 F.3d 472, 483 (1st Cir. 2018) (noting that "a sentence

is substantively reasonable if the court's reasoning is plausible

and the result is defensible").      Rodríguez-Torres and Rodríguez-

Martínez believe that the judge's procedural errors led him to

impose    overly-harsh     sentences,    amounting     to    substantive

unreasonability.     But    having   shown   that    their   procedural-

reasonableness theories lack oomph, we cannot say that the judge

acted outside the realm of his broad discretion in handing out the

within-guidelines sentences.    So their substantive-reasonableness

                                - 56 -
claims are no-gos.   See, e.g., United States v. Madera-Ortiz, 637

F.3d 26, 30 (1st Cir. 2011).

                                  Wrap Up

          Concluding,   as   we    do,     that   Rodríguez-Torres's   and

Rodríguez-Martínez's sentencing challenges lack force, we leave

their prison terms undisturbed.

                                  ENDING

          All that is left to say is:         Affirmed.




                                  - 57 -